—In an action to recover damages for medical malpractice, the defendant Jerome Rosenthal appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Milano, J.), dated September 10, 1992, as denied his motion pursuant to CPLR 3012 (b) to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Given the short delay and the lack of any prejudice, the court did not improvidently exercise its discretion in denying *407the appellant’s motion to dismiss the action pursuant to CPLR 3012 (b) for the plaintiff’s failure to timely serve a complaint after a demand (see, Reuter v Schroeder, 195 AD2d 543; Shopsin v Siben & Siben, 189 AD2d 811). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.